Citation Nr: 0523932	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUE

Entitlement to an initial, compensable rating for erectile 
dysfunction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO, in part, granted service connection for 
erectile dysfunction and assigned a zero percent 
(noncompensable) rating.  

In May 2005, the veteran testified before the undersigned 
during a travel board hearing; a transcript of that hearing 
is of record.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran does not have a penile deformity.


CONCLUSION OF LAW

The criteria for an initial, compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the March 2004 statement of the case (SOC), May 2005 
supplemental SOC (SSOC), and the RO's letter of January 2005, 
the RO notified the veteran of the legal criteria governing 
the claim on appeal, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, he was given the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letter also requested, with regard to 
evidence not his possession, that the veteran provide enough 
information about records not held by a Federal agency to 
allow the RO to request them.  As for evidence or information 
in the veteran's possession, he was advised to submit it.  
Pursuant to the aforementioned document, the veteran also has 
been afforded the opportunity to present evidence and 
argument in support of his claim. 

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the present case, the documents meeting the VCAA's notice 
requirements were provided after the rating action on appeal.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not prejudiced the veteran in any 
way.  In this regard, the Board points out that the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As noted above, the RO issued the March 2004 SOC and the May 
2005 SSOC, which notified the veteran what was needed to 
substantiate his claim, and also identified the evidence that 
had been considered with respect to his claim.  Furthermore, 
the RO notified the veteran of VA's duties to notify and 
assist in its letter of January 2005.  After the notice 
letter, SOC, and SSOC the veteran was afforded an opportunity 
to respond.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with any of 
the claim on appeal.  The veteran's VA Medical Center (VAMC) 
treatment records, and private medical records, have been 
associated with the claims file.  Furthermore, a copy of the 
October 2002 VA examination report is of record.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicated, any additional, existing 
evidence that is pertinent to the claim that needs to be 
obtained.   During the veteran's May 2005 travel board 
hearing, he submitted additional evidence in support of his 
claim along with a statement waiving initial consideration of 
the evidence by the RO.  The veteran stated during his 
hearing that he recently received treatment from a private 
physician and that the evidence was not of record.  The 
undersigned granted a 60-day abeyance period, following the 
hearing, in which he could submit the additional evidence.  
However, no additional evidence has been received since the 
hearing.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's adjudication of the claim is harmless.  Id .; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf . 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

Deformity of the penis with erectile dysfunction warrants a 
20 percent evaluation. 38 C.F.R. § 4.115b, Diagnostic Code 
7522.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The veteran has been granted service connection for erectile 
dysfunction and he is in receipt of special monthly 
compensation for loss of use of a creative organ. As noted 
above, disability evaluations are based on industrial 
impairment.  Under the schedular criteria, erectile 
dysfunction alone is not considered to be productive of 
industrial impairment to a compensable degree.  The only 
medical evidence of record that addresses the rating 
criteria, in this case, is the October 2002 genitourinary VA 
examination report.  The physical examination of the 
veteran's penis revealed that it was normal.  Hence, there is 
no medical evidence of penile deformity.  Moreover, even the 
veteran has not alleged that he has penile deformity. The 
veteran testified, during the May 2005 travel board hearing, 
that he only had erectile dysfunction.  However, in support 
of his claim, he asserted that VA regulation states that in 
evaluating residuals of either MS or diabetes mellitus where 
loss of erectile power is shown, but penis deformity is not 
present, it is proper to grant SC which is rated under 
diagnostic code 7522.  

As a point of clarification, the Board points out that the 
veteran's reference to VA regulation was taken from VA 
Adjudication Procedure Manual M21-1, part IV, Chapter 11, 
subchapter VII, 11.25.  In pertinent part, the subchapter he 
refers to states, "[t]wo requirements must be met before the 
20 percent evaluation can be assigned for this condition 
under diagnostic code 7522.  Not only must there be 
deformity, but the deformity must be accompanied by loss of 
erectile power."  Significantly, these first two sentences 
clearly state that two requirements must be met, namely, 
penile deformity and loss of erectile power.  The portion of 
the paragraph that the veteran refers to relates to service 
connection, which is not at issue, rather than rating the 
disability; therefore, it is not relevant to the current 
appeal.

Consequently, the Board must conclude that the disability is 
properly evaluated as noncompensably disabling under the 
schedular criteria.

Under these circumstances, where the preponderance of the 
evidence is against the claim for an initial, compensable 
rating for erectile dysfunction, the benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An initial, compensable rating for penile dysfunction is 
denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


